Citation Nr: 0329274	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-10 049	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (MROC) in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the right thumb, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased disability rating for 
residuals of a shell fragment wound of the right thigh, 
Muscle Group XV, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1952 to 
April 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1998 rating decision by the VA 
Regional Office in Detroit, Michigan.  On May 27, 1999, the 
Board issued a decision denying the veteran's claims for 
increased ratings for residuals of a shell fragment wound of 
the right thumb and residuals of a shell fragment wound of 
the right thigh, Muscle Group XV.  The veteran appealed the 
May 1999 decision to the United States Court of Appeals for 
Veterans Claims (Court), and the Court, in an October 1999 
order, granted a joint motion to remand the case and vacated 
the Board's May 27, 1999, decision.  The Board thereafter 
remanded the case to the MROC in June 2000 for further 
development.  The case was returned to the Board in September 
2003.


REMAND

On November 9, 2000, while the case was in remand status, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), was signed into law.  On August 29, 2001, VA 
promulgated final regulations to implement the provisions of 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003)).  Among other things, the VCAA and implementing 
regulations require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  

Review of the record discloses that the veteran has not been 
adequately informed of the information and evidence necessary 
to substantiate his claims, and has not been adequately 
advised as to what evidence VA would obtain for him and of 
what information or evidence he was responsible for 
submitting.  See Quartuccio v. Principi , 16 Vet. App. 183 
(2002).  In order to ensure that the veteran receives the 
process to which he is entitled in connection with the 
instant appeal, the Board finds that further remand of the 
case is appropriate.  

The Board additionally notes that the veteran's right thumb 
disorder is currently evaluated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5224 (ankylosis of the 
thumb).  Effective August 26, 2002, VA revised the criteria 
for evaluating ankylosis and limitation of motion of the 
hands.  67 Fed. Reg. 48,784-87 (July 26, 2002).  The Board 
notes that the veteran has not been provided a VA examination 
which addresses the new schedular criteria and that the MROC 
has not considered the veteran's claim under the new 
schedular criteria.  The Board additionally notes that the 
veteran has scars associated with the right thumb and right 
thigh disorders, and that effective August 30, 2002, VA 
revised the criteria for evaluating disorders of the skin, 
including scars.  See 67 Fed. Reg. 49,590-49,599 (July 31, 
2002).

The record reflects that the veteran was examined by VA in 
April 2001 following the Board's June 2000 remand, at which 
time the examiner noted the presence of degenerative joint 
disease affecting the interphalangeal joint of the right 
thumb, as well as the right hand and right wrist; while the 
examiner concluded that the degenerative changes affecting 
the right hand and wrist were not related to the service-
connected right thumb disability, it appears from reviewing 
the examination report that the examiner was not necessarily 
including degenerative arthritis affecting the 
interphalangeal joint of the right thumb in his analysis.  
The Board notes that the joint motion to remand the case 
adopted by the Court in October 1999 specifically contended 
that the Board erred in not adequately discussing whether the 
veteran was entitled to a separate rating for arthritis.

The Board also notes that the veteran is service-connected 
for the residuals of a shell fragment wound of the right 
thigh affecting Muscle Group XV.  That particular muscle 
group involves the following functions:  hip adduction, hip 
flexion, knee flexion, mesial thigh group, adductor longus, 
adductor brevis, adductor magnus, and gracilis.  See 
38 C.F.R. § 4.73, Diagnostic Code 5315 (2003).  The record 
reflects that the examiner did not provide any findings with 
respect to flexion of the veteran's right knee.  Further VA 
examination of the veteran's right thigh disorder is 
consequently warranted.

Under the circumstances, the Board is of the opinion that 
further procedural and evidentiary development is required 
prior to the Board's adjudication of the veteran's claims.  
Accordingly, this case is REMANDED to the MROC for the 
following actions:

1.  The MROC must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the MROC 
should ensure that the new 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The MROC should contact the 
veteran, through his representative, 
and request that he identify the 
names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the MROC should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

3.  If the MROC is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

4.  Thereafter, the MROC should 
arrange for the veteran to undergo a 
VA orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the residuals of 
the veteran's shell fragment wound 
of the right thumb, and the nature 
and extent of impairment from the 
residuals of the veteran's shell 
fragment wound of the right thigh 
involving Muscle Group XV.  All 
indicated studies, including X-rays 
and range of motion studies in 
degrees, should be performed.  Tests 
of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, 
weakened movement and excess 
fatigability on use should be 
described.  The physician should be 
requested to identify any objective 
evidence of pain or functional loss 
due to pain.  The specific 
functional impairment due to pain 
should be identified, and the 
examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express all functional 
losses in terms of additional 
degrees of limitation of motion 
beyond that shown clinically.  Right 
hip and right knee limitations due 
to the service-connected right thigh 
wound should be addressed in this 
manner, as well as joints of the 
right thumb affected by the service-
connected thumb wound.  If this is 
not feasible, the physician should 
so state.  

The examiner should fully describe 
all manifestations of disability 
affecting the right thumb and right 
thigh, provide diagnoses 
corresponding to those 
manifestations, and render an 
opinion, with respect to each such 
disorder or manifestation 
identified, as to whether it can be 
attributed to the veteran's service-
connected right thumb or right thigh 
disorders.  The examiner should 
specifically address whether any 
arthritis of the right thumb can be 
attributed to the service-connected 
right thumb disorder.  

With respect to the right thumb 
disorder in particular, the examiner 
should identify the specific muscle 
group(s), if any, involved in the 
shell fragment wound of the right 
thumb.  If the examiner determines 
that the veteran's service-related 
manifestations also affect motion of 
other fingers, the examiner should 
indicate whether the veteran is able 
to flex the affected digit(s) to 
within two inches (5.1 centimeters) 
of the transverse fold of his palm. 

With respect to the right thumb and 
right thigh scars resulting from the 
shell fragment wounds in service, 
the examiner should describe the 
location of each scar, and respond 
to each of the following questions 
with respect to each scar:

(A)  Is the scar superficial 
(i.e. not associated with 
underlying soft tissue damage) 
or deep (i.e. associated with 
underlying soft tissue damage)? 
		
(B)  Does the scar cause 
limited motion? (C)  What is 
the area, in square inches or 
square centimeters, covered by 
the scar? (D)  Is the scar 
unstable (i.e. productive of 
frequent loss of covering of 
skin over the scar)? 		
			
(E)  Is the scar painful on 
examination? (F)  Is the scar 
otherwise productive of 
limitation of function of the 
affected part?  If so, identify 
the limitation of function 
caused by the scar. 

The examining physician should also 
provide an opinion concerning the 
impact of the veteran's service-
connected right thumb and right 
thigh disabilities on his ability to 
work.  The veteran's claims file, 
including a copy of this remand, 
must be made available to the 
examiner for review.  The 
examination report is to reflect 
whether such a review of the claims 
file was made.

5.  Thereafter, the MROC should 
review the record and ensure that 
all development actions have been 
conducted and completed in full.  
The MROC should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the VCAA and VA's 
implementing regulations.  Then, the 
MROC should re-adjudicate the issues 
on appeal.  In addressing the 
veteran's claims, the MROC should 
consider all pertinent diagnostic 
codes under the VA Schedule for 
Rating Disabilities in 38 C.F.R. 
Part 4 and application of 38 C.F.R. 
§ 4.40 regarding functional loss due 
to pain and 38 C.F.R. § 4.45 
regarding weakness, fatigability, 
incoordination and pain on movement 
of a joint.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  
Consideration should be given to 
both old and new rating criteria for 
evaluating hand and skin 
disabilities.  If appropriate, 
separate disabilities ratings are to 
be assigned for any scar(s) 
associated with the shell fragment 
wounds to the right thumb and right 
thigh.  See Esteban v. Brown, 6 Vet. 
App. 259 (1994).  The MROC should 
also determine whether the case 
should be referred to the Director 
of the Compensation and Pension 
Service for extra-schedular 
consideration.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the MROC should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.  
The supplemental statement of the case should refer to both 
old and new rating criteria for evaluating disability of the 
hand/fingers and of the skin.  67 Fed. Reg. 48,784-87 (July 
26, 2002); 67 Fed. Reg. 49,596-99 (July 31, 2002).  

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the MROC.  The veteran has the right 
to submit additional evidence and argument on the matters the 
Board has remanded to the MROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the MROC.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the originating agencies to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

